DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (CN 2647914 Y) in view of Jin et al. (CN 208121665 U) and further in view of Machay (WO 2018/112568 A1).
Regarding claim 1, Xue discloses a single engine road sweeper truck, the truck having an engine (3) with a crank shaft, the mechanism comprising:
a drive pulley (see figure 1) coupled to the engine crank shaft;
the drive pulley coupled to a second driven pulley (16);
a propeller shaft configured to be driven by the second driven pulley (16); and
a clutch mechanism (20) positioned between the second pulley (16) and the sweeping plate (4) wherein the clutch mechanism is configured to couple or decouple the power pack from the engine crank shaft as required.
Xue is silent as to using a hydraulic pump to power the sweeping machine and the engine is mounted below the cab of the truck.
Jin discloses a single engine road sweeper having a hydraulic pump (17) placed rearward of the engine (2) and connected to the propeller shaft (15) to power the sweeping machine.
Machay discloses a truck with the engine bay (56) located underneath a cabin (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xue by using a hydraulic pump as disclosed by Jin to power the sweeping machine and further locate the engine underneath the cabin as disclosed by Machay to conserve space.
Regarding claim 2, wherein the propeller shaft comprises universal joints (23, 26) to allow for easy alignment or location of the power pack.
Regarding claim 3, wherein the clutch mechanism (20) is an electromagnetic or a pneumatic clutch mechanism.
Regarding claim 4, wherein the clutch mechanism (20) is fitted at the rear end of the propeller shaft (25).
Regarding claim 5, Xue discloses a truck-mounted sweeping machine with an improved power pack mounting mechanism, the truck having an engine (3) with a crank shaft, comprising: a sweeper mechanism fitted with a hopper (11), a fan (16) motor, gutter broom (5) motors, broom lifting cylinders (19), and hopper lifting cylinders, the sweeper mechanism configured to be fitted to the rear of the truck chassis (1); and
, the mounting mechanism comprising: a drive pulley  (see figure 1) coupled to the engine crank shaft; the drive pulley coupled to a second driven pulley (powering fan 16); a propeller shaft (fan shaft) configured to be driven by the second driven pulley; a power pack placed rearward of the engine and connected to the propeller shaft, to power the sweeping machine; and a clutch mechanism (20) positioned between the second pulley (powering the fan 16) and the power pack wherein the clutch mechanism (20) is configured to couple or decouple the power pack from the engine (3) crank shaft as required; wherein the power pack is configured to provide sufficient power to drive the sweeping mechanism while the truck is in sweeping mode.
Xue is silent as to using a hydraulic pump to power the sweeping machine and the engine is mounted below the cab of the truck.
 
Jin discloses a single engine road sweeper having a hydraulic pump (17) placed rearward of the engine (2) and connected to the propeller shaft (15) to power the sweeping machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xue by using a hydraulic pump as disclosed by Jin to power the sweeping machine 
Regarding claim 6, wherein the power pack is a hydraulic pump (17).
Regarding claim 7, wherein the power pack is an electric generator (optional design choice) and further locate the engine underneath the cabin as disclosed by Machay to conserve space. 
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747